Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 GUARANTEE, dated as of March 23, 2008 (the Guarantee), made by JPMorgan Chase & Co. (Guarantor) in favor of the Federal Reserve Bank of New York (the Bank). WHEREAS, Guarantor and The Bear Stearns Companies Inc. (BSC) entered into an Agreement and Plan of Merger, dated as of March 16, 2008, as may be amended, modified, restated and/or supplemented from time to time (the Merger Agreement); WHEREAS, in connection with the transactions contemplated by the Merger Agreement, Guarantor agrees to execute and deliver to the Bank this Guarantee; WHEREAS, in consideration of providing this Guarantee, BSC and certain of its affiliates shall enter into that certain Guaranty and Collateral Agreement to be dated March 24, 2008, among Guarantor, BSC and certain of the subsidiaries of BSC; NOW, THEREFORE, in consideration of the premises and other good and valuable consideration, the sufficiency of which is hereby acknowledged, Guarantor agrees as follows: 1. Definitions : Business Day means any day the Bank is open for conducting all or substantially all of its banking functions. Covered BSC Entities means Bear, Stearns & Co. Inc., which is one of the designated primary dealers with which the Bank, among other things, trades U.S. government and other select securities, and any other affiliate of BSC with present or future obligations or liabilities to the Bank, and any permitted successors thereto. Expiry Date means the later to occur of (i) the termination of the Merger Agreement in accordance with its terms and (ii) three (3) Business Days after a written notice of termination of this Guarantee has been received by the Bank. Obligations means (1) all present and future liabilities and obligations, due or to become due, of the Covered BSC Entities to the Bank under revolving credit or term loan facilities or other loan arrangements, whether secured or unsecured, absolute or contingent, liquidated or unliquidated, intraday/daylight, overnight, short or long term, in respect of extensions of credit to any of the Covered BSC Entities that are in existence as of the date hereof and provided on Schedule I hereto or that may arise or exist at any time from the date hereof until the Expiry Date, and (2) all present and future liabilities and obligations, due or to become due, of the Covered BSC Entities to the Bank, whether absolute or contingent, liquidated or unliquidated, intraday/daylight, overnight, short or long term, that are in existence as of the date hereof and provided on Schedule I hereto or that may arise or exist at any time from the date hereof until the Expiry Date, to the extent that such liabilities or obligations arise under the terms of: securities lending agreements, custodial and carrying agreements, securities accounts and securities contracts (including but not limited to contracts and related accounts for the purchase, sale, loan or borrowing of a security or loan or a group or index of securities or loans, or options with respect thereto or interests therein), forward contracts, repurchase or reverse repurchase agreements, swap agreements, options, foreign exchange and currency contracts, options or other derivatives (whether or not such derivative contracts are financially or physically settled), settlement or clearing contracts or other contracts or transactions similar to any of the foregoing, any contractual obligation to provide collateral or margin in respect of any of the foregoing or any obligation under a guaranty of any of the foregoing. For the avoidance of doubt, the parties hereto agree that Schedule I shall set forth the liabilities and obligations of the Covered BSC Entities to the Bank as of the date of this Guarantee. 2. Guarantee . (a) Guarantor absolutely, unconditionally and irrevocably guarantees to the Bank the prompt and complete payment and performance by the Covered BSC Entities when due (whether at stated maturity, by acceleration or otherwise) of all the Obligations; provided, however, that prior to making any demand for payment under this Guarantee, the Bank shall reasonably pursue its rights and remedies against any collateral security for the Obligations and shall apply any amount which it reasonably recovers from such collateral in payment of the Obligations. (b) This Guarantee shall remain in full force and effect until all the Obligations and the obligations of the Guarantor hereunder shall have been satisfied by payment in full. (c) No payment made by any of the Covered BSC Entities, Guarantor, any other guarantor or any other person or received or collected by the Bank from any of the Covered BSC Entities, Guarantor, any other guarantor or any other person by virtue of any action or proceeding or any set-off or appropriation or application at any time or from time to time in reduction of or in payment of any of the Obligations shall be deemed to modify, reduce, release or otherwise affect the liability of Guarantor hereunder, which shall, notwithstanding any such payment (other than any payment made by Guarantor or any Covered BSC Entity in respect of the Obligations or any payment received or collected from Guarantor or any Covered BSC Entity in respect of the Obligations), remain liable for the Obligations up to the maximum liability of Guarantor hereunder until all of the Obligations are paid in full. 3. Subrogation . If Guarantor shall pay any of the Obligations hereunder (or the Bank shall set off against or apply any funds of Guarantor in payment of the Obligations), Guarantor shall be subrogated to any of the rights of the Bank against any of the Covered BSC Entities or any collateral security or guarantee or right of offset held by the Bank for the payment of the Obligations up to the amount so paid by Guarantor or the amount of Guarantors funds set off or applied by the Bank, provided, however, that Guarantor shall not be entitled to enforce, or to receive any payments arising out of, such right of subrogation until all Obligations shall have been paid in full. If any amount shall be paid to Guarantor on account of such subrogation rights at any time when all of the Obligations shall not have been paid in full, such amount shall be held by Guarantor in trust for the Bank, segregated from other funds of Guarantor, and shall, forthwith upon receipt by Guarantor, be turned over to the Bank in the exact form received by Guarantor (duly indorsed by Guarantor to the Bank, if required), to be applied against the Obligations, whether matured or unmatured, in such order as the Bank may determine. 4. Continuing Obligation . Guarantor shall remain obligated hereunder notwithstanding that, without any reservation of rights against Guarantor and without notice to or further assent by Guarantor, any demand for payment of any of the Obligations made by the Bank may be rescinded by the Bank and any of the Obligations continued, and the Obligations, 2 or the liability of any other person upon or for any part thereof, or any collateral security or guarantee therefor or right of offset with respect thereto, may, from time to time, in whole or in part, be renewed, extended, amended, modified, accelerated, compromised or waived by the Bank, and the instruments or documents executed and delivered in connection with the Obligations may be amended, modified or supplemented, in whole or in part, as the Bank may deem advisable from time to time, and any collateral security, guarantee or right of offset at any time held by the Bank for the payment of the Obligations may be sold, exchanged, waived, surrendered or released. 5. Absolute and Unconditional . (a) Guarantor waives any and all notice of the creation, renewal, extension or accrual of any of the Obligations and notice of or proof of reliance by the Bank upon this Guarantee or the acceptance of this Guarantee. The Obligations, and any of them, shall conclusively be deemed to have been created, contracted or incurred, or renewed, extended, amended or waived, in reliance upon this Guarantee. All dealings between any of the Covered BSC Entities and Guarantor, on the one hand, and the Bank, on the other hand, likewise shall be conclusively presumed to have been had or consummated in reliance upon this Guarantee. (b) Guarantor waives diligence, presentment, protest, demand for payment and notice of default or nonpayment to or upon any of the Covered BSC Entities or Guarantor with respect to the Obligations. (c) Guarantor understands and agrees that the guarantee contained in this Guarantee shall be construed as a continuing, absolute and unconditional guarantee of payment without regard to (i) the genuineness, validity, regularity, discharge, release or enforceability of any instrument or document evidencing any of the Obligations, any of the Obligations or any other collateral security therefor or guarantee or right of offset with respect thereto at any time or from time to time held by the Bank, or Guarantors obligations hereunder, (ii) any defense, set-off or counterclaim (other than a defense of payment or performance) which may at any time be available to or be asserted by any of the Covered BSC Entities or any other person against the Bank, (iii) whether any or all Obligations, at any particular time, shall have been paid in full, or (iv) any other circumstance whatsoever (with or without notice to or knowledge of any of the Covered BSC Entities or Guarantor) which constitutes, or might be construed to constitute, an equitable or legal discharge of any of the Covered BSC Entities for any of the Obligations, or of Guarantor under this Guarantee, in bankruptcy or in any other instance. (d) This Guarantee is a guarantee of payment and not collection, and when making any demand hereunder or otherwise pursuing its rights and remedies hereunder against Guarantor, the Bank may, but shall be under no obligation to, make a similar demand on or otherwise pursue such rights and remedies as it may have against any of the Covered BSC Entities or any other person or against any collateral security or guarantee for the Obligations or any right of offset with respect thereto (except as otherwise expressly set forth in Section 2(a) herein), and any failure by the Bank to make any such demand, to pursue such other rights or remedies or to collect any payments from any of the Covered BSC Entities or any other person or guarantee or to exercise any such right of offset, or any release of any of the Covered BSC Entities or any other person guarantee or right of offset, shall not relieve
